1-8DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 3/31/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campomames (10,119,252) in view of Guimaraes et al. (2012/0304506).

Regarding claim 1, Campomames discloses a center adapter for attaching a tool to a work implement including a mounting mechanism, the center adapter comprising:
A body that includes
A nose portion (unnumbered – Figure 17) that is configured to facilitate the attachment of a tool
A first leg (304( that includes a first leg side surface
 A second leg (304) that includes a second leg side surface
A throat portion (unnumbered Figure 17) that connects the legs and nose portion together
At least one of the first leg and the second leg defines an aperture (222)that is configured to receive a mounting mechanism
The body defines a pocket (302)) that defines an abutment surface, the pocket is located on the first leg side surface or the second leg side surface and the pocket defines a pocket height, a pocket width and a pocket depth
Wherein the first and the second legs and the throat portion define a slot that includes a closed end and an open end, the slot defining a direction of assembly onto a work implement

While Campomames discloses the invention as described above, it fails to disclose that the first leg includes a sloped portion disposed adjacent the closed end along the direction of assembly forming a first oblique angle with the direction of assembly and partially defining the slot.  Like Campomames, Guimaraes also discloses a center adapter for mounting a tool to a work implement wherein the adapter has a first and second leg connected by a throat and a slot defining a direction of assembly onto a work implement.  Unlike Campomames, Guimaraes discloses that the first leg includes a slope portion to fit the shape of the lip of the work implement.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a sloped slot in Campomames as taught by Guimaraes to conform to sloped bucket lips as it would be a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claim 3, the combination discloses that the abutment surface comprises an arcuate surface (Figure 17).

general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, Campomames discloses that the shape and size of the pocket and surfaces that define it may be modified as needed depending on the application (Column 7 lines 60-63).




Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campomames (10,119,252) in view of Guimaraes et al. (2012/0304506) as applied to claim 1 above and further in view of Van Buskirk (1,959,847).

Regarding claim 2, the combination discloses that the pocket is configured with an opening facing toward the direction of assembly, the pocket includes a bottom pocket surface that faces in a direction not parallel to the direction of assembly (Figure 17 – Campomames) and the slot defines a lateral direction that is perpendicular to the direction of assembly, and the throat portion further comprises a first throat side surface disposed along the lateral direction and a second throat side surface disposed on the opposite side of the throat portion along the lateral direction.  The combination fails to disclose a protrusion disposed at the closed end of the slot, the protrusion extending along the direction of assembly and along the lateral direction proximate to the first throat side surface and proximate the second throat side surface.  Like the combination, Van Buskirk also discloses a center adapter for attaching a tool to a work implement including a body that includes first and second legs and a throat portion.  Unlike the combination, Van Buskirk further disclose an arcuate protrusion on the closed end of 


Regarding claims 7 and 8, the combination of Campomames, Guimaraes and Van Buskirk discloses the invention as described above, but fails to specifically disclose the claimed shape/dimensions.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to utilize arcuate sides since a change in the shape/dimensions of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose (applicant discloses that the shape/size has a lack of criticality in paragraph 0054, 00114, 00119 of the originally filed specification (other configurations are possible))..  It appears that the invention would perform equally well as the invention disclosed by the combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671